Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-4, 8-10, 13, 15, 16 and 20 are cancelled in this examiner’s amendment. Claims 1, 5-7, 11-12, 14, and 17 - 19 are pending.
The amendments submitted in the after final on  06/29/2022, now incorporate the claims that were previously objected to for allowable subject matter in an acceptable manner. However due to some antecedent issues, the proposed amendments submitted after final are not entered and the amendments below will be entered to address those issues.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Teddi Maranzano on 8/3/2022.

The application has been amended as follows: 

1. (Currently Amended)   A method comprising:
for each particular keyword that is visible on a display device;
scanning content that is stored on a user device, or is accessed from a network connection to identify and extract keywords;
cross-referencing each of the extracted keywords with a corpus of scored keywords; and
based on the extracted keywords being found in the corpus of scored keywords,
expanding and/or abridging the extracted keywords based on a score in the corpus of scored keywords prior to displaying a modified content on the display device, wherein each of the extracted keywords match a keyword in the corpus, wherein the expanding is in response to either no score being found in the corpus of scored keywords or the score found in the corpus of scored keywords being below a configurable expansion threshold, and wherein the expanding further comprises:
 	retrieving from a knowledge database content associated with the particular keyword and adding an amount of the retrieved content to the content that is open on the display device, wherein an amount of added content is based on the keyword score, and decreases as the score associated with the keyword increases;
	extracting keywords from the added amount of the retrieved content;
	removing a portion of the added content, based on encountering a keyword from the extracted keywords that exceed a threshold;
	displaying a modified content on the display device; and
 	updating the score associated with the particular keyword in the corpus.
	   
2. (Cancelled)	 

3. (Cancelled)	 
 

4. (Cancelled)	 
5. (Original)	The method of claim 1, wherein the scanning is performed in real-time and is performed only on the keywords that are visible on the display device.
6. (Original)	The method of claim 1, wherein an initial training of the corpus of scored keywords is not  performed in real time; and 
	results of keyword analysis during scanning of content on the user device is performed in real time and used to update the keyword scores in the corpus, and wherein data associated with new keywords is added to the knowledge database.   

7. (Currently Amended)	A computer program product, wherein the computer program product comprises a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing unit to cause the processing unit to perform a method comprising:
for each particular keyword that is visible on a display device;
scanning content that is stored on a user device, or is accessed from a network connection to identify and extract keywords;
cross-referencing each of the extracted keywords with a corpus of scored keywords; 
based on the extracted keywords being found in the corpus of scored keywords,
expanding and/or abridging any of the extracted keywords based on a score in the corpus of scored keywords, wherein each of the extracted keywords match a keyword in the corpus, wherein the expanding is in response to either no score being found in the corpus of scored keywords or the score found in the corpus of scored keywords being below a configurable expansion threshold, and wherein the expanding further comprises:
		retrieving from a knowledge database content associated with the particular keyword and adding an amount of the retrieved content to the content that is open on the display device, wherein an amount of added content is based on the keyword score, and decreases as the score associated with the keyword increases; 
		extracting keywords from the added amount of the retrieved content;
		removing a portion of the added content, based on encountering a keyword from the extracted keywords  that exceed a threshold;
		displaying a modified content on the display device; and
		updating the score associated with the particular keyword in the corpus.

8. (Cancelled)	 

9. (Cancelled)	

10. (Cancelled)	 
11. (Original)	The computer program product of claim 7, wherein the scanning is performed in real-time and is performed only on the keywords that are visible on the display device.
12. (Original)  The computer program product of claim 7, wherein an initial training of the corpus of scored keywords is not  performed in real time; and 
	results of keyword analysis during scanning of content on the user device is performed in real time and used to update the keyword scores in the corpus, and wherein data associated with new keywords is added to the knowledge database.   
	 
13. (Cancelled)   
	 
14. (Currently Amended)	A computer system, comprising:
one or more processors; and a computer-readable memory coupled to the one or more processors, the computer-readable memory comprising instructions for:
for each particular keyword that is visible on a display device;
scanning content that is stored on a user device, or is accessed from a network connection to identify and extract keywords;
cross-referencing each of the extracted keywords with a corpus of scored keywords; and
based on the extracted keywords being found in the corpus of scored keywords,
expanding and/or abridging any of the extracted keywords based on a score in the corpus of scored keywords, wherein each of the extracted keywords match a keyword in the corpus, and wherein the expanding further comprises:
	retrieving from a knowledge database content associated with the keyword and adding an amount of the retrieved content to the content that is open on the display device, wherein an amount of added content is based on the keyword score, and decreases as the score associated with the keyword increases;
extracting keywords from the added amount of the retrieved content;
cross-referencing the extracted keywords with the corpus of scored keywords; 
removing a portion of the added content, based on encountering a keyword from the extracted keywords in the added content that exceed a threshold; 
displaying the modified content on the display device; and
updating the score associated with the particular keyword in the corpus.

15. (Cancelled)   

16. (Cancelled)	
  
17. (Original)	The computer system of claim 14, wherein the expanding is in response to no score being found in the corpus of scored keywords or the score in the corpus of scored keywords being below an expansion threshold.
18. (Original)	The computer system of claim 14, wherein the scanning is performed in real-time and is performed only on the keywords that are visible on the display device.
19. (Original)   The computer system of claim 14, wherein an initial training of the corpus of scored keywords is not performed in real time; and 
	results of keyword analysis during scanning of content on the user device is performed in real time and used to update the keyword scores in the corpus, and wherein data associated with new keywords is added to the knowledge database.   

20. (Cancelled)	 

Allowable Subject Matter
Claims 1, 5-7, 11-12, 14 and 17 – 19 are allowed.

The following is an examiner’s statement of reasons for allowance:

The searched and cited prior art teaches that it is known to process each particular visible keyword, extract and obtain scoring data for keywords from a corpus of scored keywords, such that an amount of added/expanded content (from a knowledge database) is determined based on the scoring data and the amount added decreases as the score increases. The newly amended claim language for the independent claims further distinguishes from the searched and cited by at least clarifying that an additional keyword extraction step is performed after obtaining the added content to remove a portion of the content prior to displaying a modified content on the display device and then updating the score associated with the particular keyword.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178